DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "2" have both been used to designate a tubing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a tubing  and a housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form and consists of a continuous, run-on sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 4 objected to because of the following informalities:  In line 1, “house” should be changed to --housing--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 8 contain the language “the fluid chamber”, and there is no antecedent basis for this limitation in the claims.
Independent claims 12 and 16 both recite “the fluid chamber” and “the closed fluid chamber”, respectively, and there is not antecedent basis for these limitations in the claims. Additionally, there is no language in the claims that defines a “chamber”. Claims 13-15 and 17-21 are rejected here because the claims are all dependent on claims 12 and 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0008085 (Tinnen).
As concerns claim 1, Tinnen discloses a disappearing barrier plug assembly for sealing a subterranean wellbore, the disappearing barrier plug assembly comprising: a tubular housing 106 having a topside end and a down-hole end, and having a fluid passageway therethrough (at 210); a frangible barrier element 114 disposed in the fluid passageway, such that fluid cannot flow through the fluid passageway while the frangible barrier element is disposed in the fluid passageway, the frangible barrier element disposed on a carrier ring 207, and comprised of a material that, when subjected to a concentrated force, will break; a retaining device 204 configured to lock the carrier ring in place when a locking sleeve 206 is in a first position, and configured to unlock the carrier ring when the locking sleeve is in a second position (from figure 3 to figure 5a).
As concerns claim 7, Tinnen discloses the barrier plug assembly of Claim 1, wherein one or more first sealing elements 112 are arranged on an outer surface of the disappearing barrier plug assembly for sealing an annulus defined between the barrier plug assembly and a tubular enclosure in which the barrier plug is placed.
As concerns claim 8, Tinnen discloses the barrier plug assembly of Claim 1, wherein one or more second sealing elements 114s defines the closed fluid chamber (which is either above or below element 114).
As concerns claim 9, Tinnen discloses the barrier plug assembly of Claim 1, where in the locking sleeve comprises a first cavity 503 for receiving an element of the retaining device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinnen in view of US 2017/0022783 A1 (Yong et al.).
As concerns claim 2, Tinnen discloses the barrier plug assembly of Claim 1, but lacks explicit disclose of the barrier plug assembly further comprising a valve  arranged on the closed fluid chamber and in pressure communication with the topside pressure, the valve configured to allow or prevent pressure communication between a topside pressure and the fluid chamber. Yong et al. discloses a barrier plug assembly further comprising a valve (assembly at 30/32 is reasonably construed as a valve) arranged on the closed fluid chamber and in pressure communication with the topside pressure, the valve configured to allow or prevent pressure communication between a topside pressure and the fluid chamber (0032). It would have been considered obvious prior to the effective filing to one of ordinary skill in the art to configure the plug assembly with a valve to obtain the predictable result of more precisely controlling the pressure required to rupture the barrier plug assembly.
As concerns claim 3, Yong et al. discloses the barrier plug assembly of Claim 2, wherein the valve is in fluid communication with the fluid passageway and the fluid chamber (as it allows communication from the annulus to the interior of the barrier plug assembly).
As concerns claim 4, Tinnen discloses the barrier plug assembly of Claim 2, wherein the tubular house is configured to be connected to tubing 106, and wherein minimum internal diameter of the fluid passageway through the tubular housing is equal to or larger than the internal diameter of the tubing (figure 2).
As concerns claim 5, Yong et al. discloses the barrier plug assembly of Claim 1, further comprising a crushing element 36/38/40 arranged a distance from the frangible barrier element and configured for crushing the at least one frangible barrier element.
As concerns claim 6, Yong et al. discloses the barrier plug assembly of Claim 5, wherein the crushing element is arranged a distance in a downhole direction from the frangible barrier element (figure 2).
As concerns claim 16, Tinnen discloses a method for opening a disappearing barrier plug assembly for sealing a subterranean wellbore, the method comprising: providing a disappearing barrier plug assembly comprising a tubular housing having a topside end and a down-hole end, and having a fluid passageway therethrough (figure 2); a frangible barrier element 114 disposed in the fluid passageway, such that fluid cannot flow through the fluid passageway while the frangible barrier element is disposed in the fluid passageway, the frangible barrier element disposed on a carrier ring 207, and comprised of a material that, when subjected to a concentrated force, will break; and a retaining device 204 configured to lock the carrier ring in place when a locking sleeve is in a first position (figure 2) and configured to unlock the carrier ring when the locking sleeve is in a second position (figure 3), applying a topside pressure 210 to the tubular housing that passes into the closed fluid chamber, moving the locking sleeve into the second position releasing the retaining device, causing the frangible barrier element to move (figure 4-figure 5A). Tinnen does not disclose the step of creating an opening in the closed fluid chamber. Yong et al. discloses a method for opening a disappearing barrier plug assembly for sealing a subterranean wellbore including the step of creating an opening in the closed fluid chamber (via the valve at 30/32). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the step of creating an opening the closed chamber to obtain the predictable result of maintaining more control over the pressure applied to the apparatus.
As concerns claim 17, Yong et al. discloses the method of Claim 14, wherein the step of applying a topside pressure comprises opening a valve 30/32 arranged on the closed fluid chamber and in pressure communication with the tubing, the valve configured to allow or prevent pressure communication between the tubing and the fluid chamber.
As concerns claim 18, Yong et al. discloses the method of Claim 14, further comprising the step of causing the frangible barrier element to contact a crushing element 36/38/40 thereby breaking the frangible barrier element.
As concerns claim 19, Tinnen discloses the method of Claim 14, wherein the locking sleeve comprises a first cavity 503 which contains an element of the retaining device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,149,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, more narrowly drawn incorporating the same subject matter, obviously encompass the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679